HUNT, Circuit Judge.
Appeal from an order denying application for a writ of ha-beas corpus, following an order of deportation of appellant Benetazzo, an alien Italian, for having been found “receiving, sharing in, and deriving benefit from the earnings of a prostitute.” Section 19, Immigration Act of 1917 (Comp. St. § 4289%jj).
At a hearing before the immigration authorities, Albertina Astrada testified that she first met appellant about 1918; that at various times for more than four years thereafter she was employed as a domestic in houses of prostitution, and also practiced prostitution herself; that during such times she turned over to appellant a large part of her earnings as a prostitute; that she paid for his clothes, and for furniture in one of the houses in which they lived in Tacoma in 1922; that she practiced prostitution while she lived in Tacoma. Police officers in Portland corroborated her testimony in respect to employment in known houses of prostitution. Other witnesses testified that the woman paid for clothing for Benetazzo, and also gave him large sums of money at different times.
Benetazzo denied that the woman practiced prostitution or gave him money. On the contrary, he said that he had worked at different times in a brass factory, and had given the woman his cheeks, and had assisted her purely out of kindness. . All such testimony was competent, and properly for consideration by the immigration authorities. We cannot say that erroneous conclusions of fact were drawn from it. Vajtauer v. Commissioner of Immigration, 47 S. Ct. 302, 71 L. Ed.- (Jan. 3, 1927); Tisi v. Tod, Com’r, 264 U. S. 133, 44 S. Ct. 260, 68 L. Ed. 590.
There being no showing of unfairness in the hearing, the order of the District Court must be affirmed.
Affirmed.